Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       16-APR-2021
                                                       10:59 AM
                                                       Dkt. 164 ORD


                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


             IN THE MATTER OF INDIVIDUALS IN CUSTODY
                     OF THE STATE OF HAWAIʻI


                       ORIGINAL PROCEEDING

                    ORDER CONCLUDING PROCEEDING
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
                   with Wilson, J., dissenting)

          On August 12, 2020, as a result of a surge in COVID-19

positive cases primarily at the Oʻahu Community Correctional

Center, the Office of the Public Defender (“OPD”) filed a

petition for an extraordinary writ seeking, among other things,

the expedited release of certain categories of inmates at

Hawaiʻi’s community correctional centers and facilities.     At the

time, the pandemic’s trajectory remained uncertain and

vaccinations were not available.   Given the virulent spread of

the virus within close quarters and the likely possibility that

a spread of the virus in Hawaiʻi’s community correctional centers

and facilities had the potential to tax the capacities of the
health care systems and the limited resources of the community

health providers on each of the islands as the State continued

to navigate this unprecedented pandemic, this court set forth

procedures for release consideration of inmates and pretrial

detainees who met certain criteria, as well as the process for

addressing certain categories of newly arrested individuals or

individuals arrested for new offenses, while protecting public

health and public safety.

          Today, according to recent filings in this case, it

appears that the rate of positive cases in Hawaiʻi’s correctional

centers and facilities has significantly declined since the

petition was filed in August 2020, testing and other health and

safety measures have been implemented within the correctional

centers and facilities, and a vaccination program to vaccinate

inmates is underway.   Thus, it appears that the conditions that

necessitated swift action by this court in August 2020 are no

longer prevalent.   Conclusion of this proceeding is therefore

appropriate.

          We note that the State continues to have the option of

filing individual motions seeking to modify the release status

of any defendant, and the OPD or defense counsel may file

individual motions seeking the release of any inmate.

Additionally, the trial courts will have full discretion whether

to set bail and to impose conditions of release.   Issues

                                 2
regarding inmate populations may be addressed through

alternative means, including by the Hawai‘i Correctional Systems

Oversight Commission, which was established by the Hawai‘i State

Legislature pursuant to Act 179, Session Laws of Hawai‘i 2019,

to, among other things, establish maximum inmate population

limits for each correctional facility and formulate policies and

procedures to prevent the inmate population from exceeding the

capacity of each correctional facility.

             Accordingly,

             IT IS HEREBY ORDERED that this original proceeding is

concluded.    Orders related to the release or temporary

suspension of incarceration of defendants arising out of this

original proceeding shall remain in effect unless otherwise

modified by specific order(s) of trial courts relating to

specific defendants.      This order constitutes the final order of

this proceeding.

             DATED:   Honolulu, Hawaiʻi, April 16, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Lisa M. Ginoza




                                    3